Russell v Dewan (2017 NY Slip Op 06718)





Russell v Dewan


2017 NY Slip Op 06718


Decided on September 28, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2017

Tom, J.P., Mazzarelli, Andrias, Oing, Singh, JJ.


4528 304743/12

[*1]Rashaad T. Russell, Plaintiff-Appellant,
vAlavddin Dewan, et al., Defendants-Respondents.


Edelstein & Grossman, New York (Jonathan I. Edelstein of counsel), for appellant.
Marjorie E. Bornes, Brooklyn, for respondents.

Order, Supreme Court, Bronx County (Doris Gonzalez, J.), entered on or about November 14, 2016, which denied plaintiff's motion for leave to renew defendants' motion for summary judgment dismissing the complaint based on the serious injury threshold of Insurance Law § 5102(d), unanimously affirmed, without costs.
Plaintiff's motion for leave to renew defendants' motion for summary judgment contains none of the medical evidence submitted on the prior motion and is therefore insufficient to permit a determination whether the prior motion should be denied upon renewal (see CPLR 2214[c]; 2221[e]). Moreover, the motion does not contain reasonable justification for plaintiff's failure to submit affirmed medical reports in opposition to the prior motion (see CPLR 2221[e][3]) even after being granted multiple extensions of time to oppose (see Amtrust-NP SFR Venture, LLC v Vazquez, 140 AD3d 541 [1st Dept 2016], lv dismissed 28 NY3d 1102 [2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 28, 2017
CLERK